Appeal from an order of the Supreme Court, Onondaga County (James P Murphy, J.), entered January 18, 2013 in a proceeding pursuant to CPLR article 75. The order granted the petition for a permanent stay of arbitration.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the petition is denied.
Same memorandum as in Matter of City of Syracuse (Syracuse Police Benevolent Assn., Inc.) ([appeal No. 1] 119 AD3d 1396 [July 11, 2014]).
Present — Scudder, PJ., Smith, Lindley and Whalen, JJ.